SUMMARY ORDER
Plaintiff Flame S.A. appeals from a March 19, 2009 order of the District Court. While this appeal was sub judice, we decided Shipping Corp. of India Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir.2009), in which we overruled Winter Storm Shipping, Ltd. v. TPI, 310 F.3d 263 (2d Cir.2002), and held that electronic fund transfers being processed by intermediary banks are no longer subject to attachment under Rule B. In another recent decision, Hawknet, Ltd. v. Overseas Shipping Agencies, 590 F.3d 87 (2d Cir.2009), we held that our decision in Shipping Corp. of India applies retroactively. Accordingly, we VACATE the District Court’s order and REMAND the matter to the District Court with instructions to enter an order to show cause why it should not dismiss the complaint for lack of personal jurisdiction in light of these recent decisions.